Citation Nr: 0812476	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left foot 
condition.

2. Entitlement to service connection for a right foot 
condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  He was stationed in Vietnam from August 1967 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas. 

In January 2000, the veteran filed a claim for service 
connection for a bilateral foot condition.  In an August 2001 
decision, the RO (1) denied service connection for a right 
foot plantar wart on the grounds that no chronic or permanent 
disability was shown, and (2) denied service connection for a 
left foot condition on the grounds that there was no record 
of treatment in service.  The veteran did not file a timely 
notice of disagreement, and the decision became final within 
a year of notification.  38 C.F.R. § 3.104.  In a September 
2004 telephone conversation, the veteran indicated to the RO 
that he was filing another claim for service connection for a 
bilateral foot condition.  In an April 2005 decision, the RO 
treated the veteran's application as a request to reopen his 
claim for service connection for a bilateral foot condition.  
The RO reopened the left foot claim but denied this claim on 
the merits.  The RO declined to reopen the right foot claim.  
The RO issued a notice of the decision in May 2005, and the 
veteran timely filed a Notice of Disagreement (NOD) in 
November 2005.  The RO provided a Statement of the Case (SOC) 
in December 2005 and thereafter, in January 2006, the veteran 
timely filed a substantive appeal.  In September 2007, the RO 
provided a Supplemental Statement of the Case (SSOC).  

Where a prior claim for service connection has been denied, 
and a current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  In this case, 
there is medical evidence of a diagnosis of hyperkeratosis 
and hammertoes, which was not of record at the time of the 
April 2005 RO decision noted above.  Therefore, the Board 
construes the veteran's current application as a new claim 
for service connection for a bilateral foot condition, and 
the law and regulations pertaining to finality of prior RO 
decisions are not applicable to this appeal.  Accordingly, 
the issue before the Board is styled on the title page.

The veteran did not request a hearing on this matter.

In December 2007, the veteran's representative filed a claim 
for nonservice-connected pension.  This issue is not 
developed for appellate consideration and is referred to the 
RO for appropriate action.   

Other Matters

In a September 2007 decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD), 
awarding 30 percent effective August 27, 2004.  In a January 
2008 correspondence, the veteran claimed that his PTSD had 
worsened and requested an increased rating.  It is apparent 
that the RO accepted this statement as a timely NOD as a 
review of the claims file indicates that the veteran is to be 
scheduled for a VA PTSD examination subsequent to the Board's 
disposition of the above-mentioned claim.  Any appeal 
regarding the rating for the veteran's PTSD that is still 
pending should be merged with the appeal that is the subject 
of the remand below.  

The issue of service connection for a right foot condition is 
addressed in the remand appended to this decision.  This 
matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


FINDING OF FACT

The service medical records show that the veteran was treated 
for sore feet during service, which resolved as evidenced by 
a normal separation examination and the absence of any 
medical evidence of a left foot disability until 
approximately 35 years post-service; there is no competent 
evidence of a nexus between a current left foot condition and 
any incident of service.


CONCLUSION OF LAW

Service connection for a chronic left foot disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim. VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify 

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2004 letter sent to the appellant by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim. Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

The September 2004 letter from the RO satisfies these 
mandates.  It informed the appellant about the type of 
evidence needed to support his service connection claim, 
namely, a record of treatment for this condition during 
service and a current diagnosis of this condition.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the appellant, such as medical records and 
records held by any Federal agency, provided the appellant 
gave consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
appellant in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter also specifically asked the appellant to provide VA 
with any other treatment records in his possession.  The 
Board finds that the appellant was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the appellant was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in a 
December 2007 letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide Dingess notice to the veteran prior to the 
April 2005 RO decision that is the subject of this appeal.  
Where such a timing error occurred, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders, 487 F.3d at 886, 891 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed  prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328  (Fed. Cir. 2006).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at 891 ("this opinion does not 
. . . change the rule that reversal requires the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Mayfield, supra; accord Sanders, supra. "  
[A]n error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  see Mayfield, 
supra, at 121, and non- prejudicial error may be proven by a 
showing that "the purpose of [VCAA] notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the [defective] notice what was needed, or (3) that a benefit 
could not have been awarded as a matter of law." Sanders, 
supra, at 889; accord Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  
Accordingly, "there could be no prejudice if the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.

In the instant case, the Board determines that any presumed 
prejudice to the veteran as a result of the belated Dingess 
notice has been rebutted.  Timely notice of the two Dingess 
elements regarding effective dates and disability ratings 
would not have operated to alter the outcome in the instant 
case where evidence establishing service connection for a 
left foot condition is lacking.  Sanders, supra (recognizing 
that "a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  In view of the foregoing, the 
Board cannot conclude that this defect in notice affected the 
essential fairness of the adjudication, and therefore, the 
presumption of prejudice is rebutted.  Id. 

b. Duty to Assist 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the claimant in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but the veteran did not 
receive a VA examination for the purposes of deciding this 
claim, apparently because the RO did not deem such an opinion 
or examination to be "necessary" to render its decision on 
the claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is "(1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim."  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); 
see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 
F.3d 1317, 1318 (Fed. Cir. 2005) (discussing provisions of 38 
U.S.C.A. § 5103A(d)); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing 
provisions of 38 C.F.R. § 3.159(c)(4) and upholding this 
section of the regulation as consistent with 38 U.S.C.A. § 
5103A(d)).  An affirmative answer to these elements results 
in a necessary medical examination or opinion; a negative 
response to any one element means that the Secretary need not 
provide such an examination or solicit such an opinion.  See 
McLendon, supra, 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).

The service medical records show that the veteran was treated 
for sore feet during service, but his separation examination 
was normal and there is no post-service medical evidence of a 
foot disability until approximately 35 years after his 
separation from active duty.  Although the evidence of record 
shows that the veteran currently has hammertoes and 
hyperkeratosis of the feet, the record contains no competent 
medical opinion linking a left foot disease or disability to 
the veteran's active service or any incident thereof.  (As 
explained below, the claim for service connection for a right 
foot disability must be remanded to the RO for adjudication 
on the merits because the Board finds that it is a new claim 
and the RO determined that the claim was not reopened.)  
Given the absence of a competent opinion supporting the 
contended causal relationship and the number of years that 
have elapsed since service, the Board finds that VA has no 
duty to provide an examination or medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.

II. Laws and Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


III. Analysis

a. Factual Background

A March 1967 Report of Medical Examination for Induction 
contains a normal clinical evaluation of all systems, to 
include the feet.  A February 1969 Report of Medical 
Examination for Separation also contains a normal clinical 
evaluation of all systems, to include the feet.  In the 
accompanying Report of Medical History, the veteran indicated 
that he had no foot trouble.

A June 1967 treatment record indicates that the veteran 
complained of sore feet.  He was prescribed ointment.

November 2004 VA treatment records indicate that the veteran 
presented with tender keratosis on the bottom of his left 
heel, which he claimed had been present since service.  A 
physical examination revealed a subtalar varus foot type, +2 
midstance pronation.  The clinician noted symptomatic 
hammertoes two through five and a varus contracted fourth toe 
with absence of hair.  The joints of the feet were nonpainful 
upon range of motion and palpation, except for hallux 
limitus, nonrestrictive.  There was no evidence of joint 
swelling, redness, or increased temperature.  The clinician 
also noted evidence of skin dermatitis and discoloration of 
the skin consistent with peripheral vascular disease.  
Superficial varicosities were also apparent.  The assessment 
was hyperkeratosis, symptomatic left heel, and symptomatic 
hammertoes.

A May 2006 letter from the veteran's wife contains the 
following statement:

All through the night he gets up and down with the 
pain in his feet.  Even while he's asleep, I'm 
awaken[ed] by the way he kicks his feet.  He tells 
me his toes are aching and that the kicking and the 
flopping them around helps.

A May 2006 letter from the veteran's former supervisor states 
that he "was absent from work frequently" and that "[u]pon 
inquiry, he would sometimes indicate that he had problems 
with his feet."

b. Discussion

The Board finds that the preponderance of the evidence is 
against a finding that the veteran has a current left foot 
disability that began during service or is otherwise causally 
linked to service.  The SMRs document a single treatment for 
sore feet in 1967, but such apparently resolved prior to the 
veteran's discharge from service as his separation 
examination was normal.  As a result, the SMRs do not show 
that a chronic left foot disability began during service.  

There is no post-service medical evidence of a left foot 
disability until more that 35 years after service when an 
examination of the feet revealed several abnormalities, to 
include hammertoes and hyperkeratosis.  With respect to 
negative evidence, the Court of Appeals for Veterans Claims 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Here such negative 
evidence weighs against the claim of service connection on a 
direct incurrence basis.  Moreover, there is no medical 
evidence or competent opinion that supports a finding of a 
nexus between a current diagnosis of a left foot disability, 
to include hammertoes and hyperkeratosis, and any incident of 
service.

With respect to the veteran's statements regarding his 
history of an in-service left foot injury, continuity of 
symptoms, and the alleged nexus to service, the Board notes 
that, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the Federal Circuit Court determined that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, the disabilities in question, 
hammertoes and hyperkeratosis, are not the type of 
disabilities that can be diagnosed by a layman.  Jandreau, 
supra.  Thus, while the veteran is competent to report what 
comes to him through his senses, such as sore feet, he does 
not have medical expertise to diagnose an underlying foot 
disorder or determine the etiology of an underlying foot 
disability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Simply put, he does not have the training or 
expertise to provide a competent opinion regarding diagnosis 
or causation of his left foot disability.

The undersigned has fully considered the veteran's 
contentions.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in an of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence. See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  With respect to direct 
service connection, this would include weighing the absence 
of contemporary medical evidence against lay statements as in 
this case.  The record is devoid of contemporaneously 
recorded medical evidence of any complaints, clinical 
findings or X-ray evidence indicative of a left foot 
disability until more than 35 years post-service.  The 
operative fact is that, even if the veteran injured his left 
foot during service, the weight of the evidence shows that it 
did not result in the development of chronic disability.  As 
noted above, the normal separation examination and the gap of 
approximately 35 years between the isolated complaint of sore 
feet during service and the first medical evidence of a 
diagnosis of a left foot disability is, in itself, 
significant and it weighs against the appellant's claim.  
Maxon, supra.  

In view of the foregoing, the Board finds that the 
preponderance of the competent medical evidence is against 
the claim that the veteran has a left foot disability that 
began during or as the result of service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim 
for service connection for a chronic left foot disability 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990)


ORDER

Service connection for a left foot condition is denied.


REMAND

As discussed above, the Board finds that the remaining claim 
is a new claim for service connection for a right foot 
disorder.  Where a prior claim for service connection has 
been denied, and a current claim contains a different 
diagnosis (even one producing the same symptoms in the same 
anatomic system), a new decision on the merits is required.  
See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  In 
view of the foregoing, the law and regulations pertaining to 
finality of prior RO decisions are not applicable.  

In light of foregoing, and as the RO applied the law and 
regulations pertaining to finality in denying the veteran's 
application to reopen the claim, the RO must adjudicate the 
claim for service connection for a right foot disorder on a 
de novo basis after conducting all indicated development. 



Accordingly, the issue is REMANDED Appeals Management Center 
(AMC) or the RO for the following action:

1.	Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.

2.	Take the necessary steps to obtain 
any records from October 2004 for 
treatment of a right foot condition 
received at the North Texas Health 
Care System in Dallas, Texas and 
associate them with the claims file.  
All attempts to procure records 
should be documented in the file.  If 
these records cannot be obtained, a 
notation to that effect should be 
inserted in the file.  All efforts to 
obtain these records, including 
follow-up requests, if appropriate, 
should be fully documented.  

3.	After the development requested above 
has been completed to the extent 
possible, adjudicate the claim for 
service connection for right foot 
condition on a de novo basis.  If the 
benefit sought on appeal is denied, 
the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


